Title: From Alexander Hamilton to William S. Smith, 14 November 1799
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            NY. Novr. 14th. 99
          
          The bearer of this is Mr. Meredith of Brooklyn who goes to camp for the purpose of giving evidence in the case of Lieutenant Laidlie.
          You will have him provided for accordingly. I sent you some papers relative to this affair which you did not return to me. They are — very important evidence Papers in the case, and you will be pleased to deliver them to the person who acts as Judge Advocate.
          There are two companies of Artillerists to be quartered at Scotch Plains. You will make provision for these in your arrangements with respect to hutting.
          With great
          Col. Smith—
        